 1   GREENBERG TRAURIG, LLP
 2   Rick L. Shackelford (SBN 151262)
     Adam Siegler (SBN 116233)
 3   1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Fax: 310-586-7800
 5   Email: ShackelfordR@gtlaw.com
 6            SieglerA@gtlaw.com

 7   Attorneys for Defendants
     Ocean Spray Cranberries, Inc. and Arnold Worldwide, LLC
 8

 9
                              UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11
     CRYSTAL HILSLEY, on behalf of                CASE NO.: 3:17-CV-2335-GPC-MDD
12   herself and all others similarly situated,
13                                                [Hon. Gonzalo P. Curiel]
                         Plaintiff,
14                                      DEFENDANT OCEAN SPRAY
15   v.                                 CRANBERRIES, INC.’S REPLY BRIEF
                                        IN SUPPORT OF MOTION TO
16
     OCEAN SPRAY CRANBERRIES, INC.; DECERTIFY CLASS
17   ARNOLD WORLDWIDE LLC, and Doe
     Defendants 1 through 5, inclusive, [Filed concurrently with: Declaration of Rick
18
                                        Shackelford]
19                     Defendant.
                                        Date:         June 28, 2019
20
                                        Time:         1:30 p.m.
21                                      Courtroom: 2D
22
                                                  Date of Removal:      September 19, 2017
23

24

25

26

27

28

                                                                              3:17-CV-2335
                     OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
 1   I.    INTRODUCTION AND SUMMARY OF ARGUMENT
 2         This Court certified a “damages” class conditioned on Plaintiff’s ability to develop
 3   real world evidence to substantiate her damages model. However, new evidence (some
 4   acquired since Defendants filed this Motion) proves Plaintiff’s model does not account
 5   for supply side figures and does not support a price premium associated with the “no
 6   artificial flavors” claim. Plaintiff’s damages model fails and cannot satisfy Comcast.
 7         Ocean Spray’s motion to decertify showed that a critical component of Plaintiff’s
 8   calculation was an assumed average price of $3.25 per 64-ounce bottle, which new
 9   evidence shows is inflated. This assumed average price was the only tether to real world
10   market conditions, ostensibly accounting for “supply side figures” as a price at which
11   retailers had sold significant amounts of the Products. This tether was seminal to the
12   Court’s preliminary conclusion that “Because Plaintiff has demonstrated she is able to
13   account for supply-side factors, the Court concludes that Plaintiff has demonstrated a
14   damages framework to determine that the price premium paid for the ‘no artificial
15   flavors’ is attributable to Defendants’ alleged misrepresentations . . .” [Dkt. 83, at 30:8-
16   12.] In mathematical terms: the reference $3.25 price is the minuend and the reported
17   “willingness to pay” for the Products with “knowledge” of the “artificial flavors” from
18   Belch’s contingent valuation consumer survey supplies the subtrahend. The difference
19   (if any) would purportedly represent the alleged “price premium” in her formula. But,
20   when we plug real world data into Belch’s framework, no such premium exists.
21         Recognizing the case was at an early stage, the Court noted that Plaintiff might
22   obtain actual retail sales data to plug into her formula in place of Belch’s assumed price.
23   [Id., at n.16.] The Court further noted that a plaintiff’s damages report must reflect a

24   “realistic” price range, with prices both higher and lower than current prevailing prices.

25   [Id., citing Broomfield v. Craft Brewing Alliance, Inc., Case No. 17-cv-1027-BLF, 2018

26   WL 4952519, at *18-19 (N.D. Cal. Sept. 25, 2018).]

27         Subsequent to the Court’s ruling, and in response to Ocean Spray’s motion to

28   decertify, two important events have taken place. First, Belch’s deposition confirmed
                                                 1
                                                                                 3:17-CV-2335
                     OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
 1   that his $3.25 assumed average price was not derived from any scientific evidence or
 2   statistical sampling of retail prices at a variety of retail channels, but rather came from
 3   reviewing a small smattering of posted online prices for two products, in a limited time
 4   frame in 2018. [Declaration of Rick Shackelford (“Shackelford Decl.”), Ex. A
 5                                       .] Second, Plaintiff obtained actual retail sales data
 6   from        which demonstrates that Belch’s $3.25 reference price was substantially
 7   inflated. Indeed, the      data shows that in the covered four-year period (2015-2018), the
 8   actual average price actually paid in California for the 64-ounce bottles of Ocean Spray
 9   Cran Apple and Cran Grape products (which were the only ones Belch used in his survey
10   – ignoring all other Products and configurations) sold for an average price of
11   [Shackelford Decl., Ex. B                              ], and all 64-ounce Ocean Spray
12   products sold for an average price of        .[              .] At best only                 of
13   actual sales of the 64-ounce products occurred at price points of         or higher. [
14       .] The average price consumers actually paid was less than the price Belch opined they
15   would be “willing to pay” for the Products, even if they were labeled as “artificially
16   flavored,” based upon his survey. The actual prices show no premium (even per
17   Plaintiff’s so-called damages framework). Belch’s inflated reference price is not tethered
18   to prices actually paid in the real world. Therefore, Belch could not address the supply
19   side concerns of his contingent valuation method even if his survey did not suffer from a
20   myriad of other flaws.
21            Belch’s deposition testimony, however, confirms just how flawed that survey is.
22   For example, he did not have adequate controls. He did nothing to account for, let alone

23   counteract, preexisting impressions. Time after time at deposition, when confronted with

24   guidelines established in Professor Diamond’s “Reference Guide on Survey Research” –

25   a work Belch acknowledged as authoritative – he admitted he had not followed them.

26   [                                                                    .] But worst, he did not

27   pretest his questions, so he has no basis to assert that the respondents understood them.

28   This failure infected his “willingness to pay” question. Belch testified that the
                                                   2
                                                                                   3:17-CV-2335
                      OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
 1   world experience. Without knowing what the responses mean, they are meaningless.
 2   Belch’s flawed damages model must be discarded and cannot support class certification.
 3   III.   ARGUMENT
 4          A.        The Newly-Produced           Data Prove No Premium Exists
 5          Plaintiff chides Ocean Spray for producing “no evidence” that Belch’s $3.25
 6   reference price was unjustified, but the point is academic now, because Plaintiff – albeit
 7   long after the November 8, 2018 fact discovery cutoff in this Court’s Scheduling Order
 8   [Dkt. 14] – has produced information on actual retail sales that proves Belch’s reference
 9   price is unsupportable. Even Plaintiff concedes that decertification is appropriate based
10   upon the discovery of new facts. [Opp. Mem. at 7:23-28 (quoting Ramirez v. Trans
11   Union, LLC, No 12-cv-00632-JSC, 2016 WL 6070490, at *2 (N.D. Cal. Oct. 17, 2016).]
12          The newly-produced             data is a game changer.6 Plaintiff’s expert Goedde
13   concedes that the         data proves that
14                                     [                                                    .] This
15   concession is compelled by arithmetic (total sales dollars divided by 64-ounce units
16   sold), so the only thing surprising about it is Goedde’s lack of candor in discussing it. As
17   set forth in the accompanying Supplemental Report of Nicole Liska, Ocean Spray’s
18   rebuttal expert,                               is a dramatic understatement.
19          First,       data show that the average selling price of all Ocean Spray 64-ounce
20   bottles is          (and the average for Cran Apple and Cran Grape was          ). [
21                   ] This includes all channels of trade because the     data does not
22
     disentangle the preexisting impressions from impact created by the proposition being
23
     tested. One way to address this phenomenon is to have adequate controls, but, as Belch
24   testified, he had no controls in his survey experiment to do so. See Shackelford Decl.,
25
     Ex. C. (Reference Guide on Survey Evidence).]
     6
       Plaintiff’s pleas of diligence in pursuing      data are unavailing. The motion to
26   decertify was the true catalyst for her pursuing that information. That motion was filed
27
     on April 11, 2019. Her subpoena to          is dated May 7, 2019 – nearly a month later.
     [See Dkt. 145-3 (Houchin Declaration, Exhibit 1).]
28
                                                       6
                                                                                     3:17-CV-2335
                         OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
 1   those 15% juice products to other products – especially 100% juice products, which
 2   Belch conceded are different from 15% juice products, and that consumer bases for those
 3   respective product lines could “possibly” be different. [                                .]
 4   Third, Goedde’s efforts to rope in other products and package configurations attempting
 5   to justify $3.25 as an average price for 64-ounce bottles should be disregarded for
 6   obvious reasons: they are other products and package configurations, and thus do not
 7   speak at all to the products Belch used in his survey.
 8         Fourth, Belch’s own survey rejected the opinions of          of its respondents, yet he
 9   applies the opinions of the small minority to the whole class. Notwithstanding the other
10   flaws of his survey, the alleged 19% premium ignores the nearly three quarters of the
11   populations’ indifference to the claim.
12         The parties agree that new facts can justify decertification. Here, those facts have
13   completely undermined Plaintiff’s damages model. This is simple arithmetic, performed
14   on data equally-available to both sides, which establishes that Belch’s assumed average
15   retail price for 64-ounce bottles of Cran Apple and Cran Grape is insupportable. The
16   parties only differ about what should happen. Plaintiff believes nothing has changed,
17   except now her claimed damages are up to more than                   , still using the
18   completely debunked $3.25 reference price. Ocean Spray believes that the             data
19   shows the actual prices paid are the same as Belch’s willingness to pay, and thus show no
20   premium at all. At this juncture, the Court is not being called upon to resolve which side
21   is correct. Rather, the question is whether, after a rigorous analysis, the Plaintiff’s
22   damages model – keyed, as it was, off a $3.25 (insupportable) reference price – stands up

23   in light of actual data. The answer is clear: the model does not hold up. There is no

24   evidence to cure the supply-side problem that has plagued Plaintiff’s model from the

25   outset. The problem with her minuend also infects her subtrahend, as the “willingness to

26   pay” numbers from Belch’s survey match the actual real world average prices, not

27   Belch’s inflated reference price. Thus, both factors in her damages formula are

28   meaningless. And, for the clencher, Hilsley has no evidence that real world retailers
                                                 8
                                                                                3:17-CV-2335
                   OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
 1   would reduce their prices 19% no matter what Ocean Spray’s labels said. [
 2                                        .] This new evidence compels decertification.
 3         B.     Plaintiff’s Damages Guesstimates Are Unavailing
 4         Ironically, now that Plaintiff has data to make exacting (alleged) damage
 5   calculations, she intentionally ignores the data and argues that precision is not required –
 6   not surprising since the data fatally undermines her position. Plaintiff relies on Lambert
 7   v. Nutraceutical Corp., 870 F.3d 1170 (9th Cir. 2017), Yokoyama v. Midland Nat’l Life
 8   Ins. Co., 594 F.3d 1087 (9th Cir. 2008), and Pulaski & Middleman, LLC v. Google, Inc.,
 9   802 F.3d 979 (9th Cir. 2014) all for a basic and general proposition that difficulty
10   calculating an amount of damage or restitution will not defeat certification or justify
11   decertification, provided that the theory of damage satisfies Comcast and tracks the
12   theory of liability. Her argument completely misses the point of Ocean Spray’s motion.
13   The question here is whether Plaintiff’s purported damages methodology tracks the
14   theory of her complaint: namely, that the impact of the label element, and not something
15   else – such as survey respondents’ own personal purchase history – demonstrates some
16   difference in value or perceived value, as expressed in willingness to pay. Now that we
17   know where Belch obtained his reference price and how he measured purported
18   willingness to pay, we can compare his results to real world data and see that his
19   methodology fails. Platitudes about the sufficiency of estimating damages cannot sweep
20   Belch’s critical errors under the rug in favor of retaining a certified class.
21         C.     Plaintiff’s Defense of Goedde’s Analysis Misses the Point
22         In her final argument, Plaintiff argues that Goedde can perform a damages

23   calculation in a way that passes Daubert. This argument misses the point of Ocean

24   Spray’s motion and is irrelevant. In this case, Goedde is, and always has been, merely a

25   cipher. The math is not the issue. The problem is Belch’s input, not Goedde’s output.

26         We now know that more than            of retail sales occurred below the $3.25

27   reference price. [                   .] If Belch’s survey can tell us anything, it tells us the

28   “willingness to pay” of his survey respondents effectively mirrors actual market
                                                9
                                                                                3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
 1   conditions. It should surprise no one that his respondents’ reported “willingness to pay”
 2   numbers align with the      “actually paid” numbers, because Belch had no controls to
 3   counter the phenomenon of preexisting impressions. Goedde’s output cannot atone for
 4   the “garbage in” of Belch’s $3.25 reference price, nor the “garbage in” of his
 5   meaningless willingness to pay numbers. The Court need not perform a Daubert
 6   analysis to know that garbage in equals garbage out. See In re Pom Wonderful, LLC,
 7   Case No. ML-10-02-02199-DDP, 2014 U.S. Dist. Lexis 40415, at *21 (C.D. Cal. Mar
 8   25, 2014) (a model that simply calculates a price difference without being tied to a
 9   theory of liability does not satisfy Comcast).
10         Plaintiff’s damages methodology does not satisfy Comcast, because Belch cannot
11   tell whether his respondents’ “willingness to pay” less than his reference price was in
12   reaction to his disclosure about purported “artificial flavors” or merely reflected their
13   own experience in buying the Products. The design flaws in his survey make it
14   impossible for him to tie his opinions solely to a lower perceived value of the Products
15   that are “artificially flavored,” which is the Plaintiff’s theory of harm. In any event,
16   applying the evidence to Plaintiff’s theory shows no premium exists. This case amply
17   demonstrates why class certification orders are interlocutory. Sometimes classes must
18   be decertified because the numbers just don’t add up. This case proves the point.
19   IV.   CONCLUSION
20         Plaintiff’s damages model cannot satisfy Comcast; the class should be decertified.
21
     Dated: June 14, 2019                   Respectfully submitted,
22

23                                          GREENBERG TRAURIG, LLP
24
                                            By: /s/: Rick L. Shackelford
25                                            Rick L. Shackelford
26                                            Adam Siegler
                                            Attorneys for Defendants
27                                          Ocean Spray Cranberries, Inc. and
28                                          Arnold Worldwide, LLC
                                                 10
                                                                                   3:17-CV-2335
                    OCEAN SPRAY’S REPLY ISO MOTION TO DECERTIFY CLASS
